          Case 1:19-cv-01580-ABJ Document 40 Filed 02/08/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


  ANDREW BAKAJ,

                         Plaintiff,

                  v.

  U.S. DEPARTMENT OF HOMELAND                       Civil Action No. 19-1580 (ABJ)
  SECURITY




                         Defendant.



                              DEFENDANT’S STATUS REPORT
                                      FOR FEBRUARY 8, 2021


       Pursuant to the Court’s Order dated January 8, 2021, in which the Court ordered the

Defendant to complete its review of the documents in its Sensitive Compartmented Information

Facility (SCIF) and file an updated status report by February 8, 2021, Defendant reports the

following:

       As of February 5, 2021, the Department of Homeland Security Office of Inspector

General (“DHS OIG”) completed its review of the classified documents in its SCIF. DHS OIG’s

review determined that these documents involve the equity of other agencies, and that they

should be consulted to determine whether they want to invoke any exemption under the Freedom

of Information Act, such as those related to national security or privilege interests, regarding

portions of these documents. DHS OIG sent these documents to those agencies for consultations

and DHS OIG asked the agencies provide a response within thirty (30) days.
          Case 1:19-cv-01580-ABJ Document 40 Filed 02/08/21 Page 2 of 2




       As DHS OIG’s review is complete and the Defendant is awaiting the return of the

consultations, we respectfully request to update the Court with respect to the progress of this

matter on or before March 17, 2021.

                                              Respectfully Submitted,
                                              MICHAEL R. SHERWIN
                                              Acting United States Attorney


                                              BRIAN P. HUDAK
                                              Acting Chief, Civil Division


                                              BY:
                                              /s
                                              BENTON G. PETERSON, BAR # 1029849
                                              Assistant United States Attorney
                                              555 4th Street, N.W. – Civil Division
                                              Washington, D.C. 20530
                                              (202) 252-2534
